AMENDMENT NUMBER ONE
TO THE
PAUL MUELLER COMPANY
CONTRACT EMPLOYEES RETIREMENT PLAN
(As Restated Effective January 1, 2000)





Section 9.01 of the Paul Mueller Company Contract Employees Retirement Plan (the
"Plan") provides that the Employer may amend the Plan at any time.  In
accordance with the provisions of that Section, the Plan is hereby amended as
follows: 



1.

The definition of "Highly Compensated Employee" in Section 1.02 is revised to
read as follows: 



   

HIGHLY COMPENSATED EMPLOYEE shall mean any Employee who: (1) was a 5-percent
owner of an Employer at any time during the current or preceding Plan Year, or
(2) for the preceding Plan Year, had compensation from an Employer in excess of
$80,000.  The $80,000 amount will be adjusted for inflation at the same time and
in the same manner as under Code Section 415(d), except that the base period
will be the calendar quarter ending September 30, 1996. 



 

2.

The following paragraph is added at the end of the definition of "Leased
Employee" in Section 1.02. 



   

This definition of Leased Employee shall apply to Plan Years beginning on or
after January 1, 1997. 

 



The changes made to this Amendment shall be effective as of January 1, 1997. 



IN WITNESS WHEREOF, Paul Mueller Company has caused this Amendment to be duly
executed on its behalf this 11th day of December 2002. 

   

PAUL MUELLER COMPANY

   

By:

   /S/   DONALD E. GOLIK             

   

Title:

Senior Vice President & CFO

ATTEST

   

By:

   /S/   RONALD W. GIELOW         

   

Title:

Assistant Secretary

   



128

=============================================================================